Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat conduction members that conduct heat between the air in said first and second spaces and said heat exchange element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing find the corresponding structure is “fin(s)” (para. 0054). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of claim 1 and cancelling of claims 8-26 were approved in the interview with R. Burns Israelsen (Reg. 42,685) on 3/17/21 due to 112(b) concerns of the examiner.          

Claims (amended): 

1.    A railway equipment inspecting and measuring apparatus, wherein said apparatus comprising:
a heat insulating case that forms a first space between itself and a control unit of said apparatus inspecting and measuring an inspection object, and seals the periphery of said control unit with heat insulating materials,
a cover that forms a second space between itself and said heat insulating case by covering said heat insulating case with itself, and
a temperature adjustment unit provided in the area across said first and second spaces, which has a heat exchange element, wherein:
the surface of said cover is coated with a heat-resistant coating, and said cover has a suction port that sucks the air from outside into said second space and an exhaust port that discharges the air from inside of said second space to the outside, and
said temperature adjustment unit has heat conduction members that conduct heat between the air in said first and second spaces and said heat exchange element, and a first fan transfers the air in the first space and a second fan transfers air in the second space, and
said control unit is installed on a rooftop of a passenger car.


9. (Cancelled) 
10. (Cancelled) 
11. (Cancelled) 
12. (Cancelled) 
13. (Cancelled) 
14. (Cancelled) 
15. (Cancelled) 
16. (Cancelled) 
17. (Cancelled) 
18. (Cancelled) 
19. (Cancelled) 
20. (Cancelled) 
21. (Cancelled) 
22. (Cancelled) 
23. (Cancelled) 
24. (Cancelled) 
25. (Cancelled) 
26. (Cancelled) 



Reason for Allowance
Claims 1-7 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claim of a railway equipment inspecting and measuring apparatus as claimed with the case and cover with the temperature adjustment unit across them as claimed, and specifically where there is a first fan in the first space and the second fan in the second space.  
The closest prior art of record is Suzuki et al. (U.S. Patent 8,879,259) and Kondo (U.S. Patent 10,349,562).
Suzuki teaches a cooling system for railway inspection equipment including a case and cover but does not teach the fans as claimed, nor would they be an obvious modification of the claimed structure.
Kondo teaches a case for electronics where there is an internal fan, but does not teach the cover over it or the elements associated with such a cover, nor does it teach this being used with railway equipment. 
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763